Case 2:16-cv-00071-JRG-RSP Document 377 Filed 02/12/19 Page 1 of 4 PageID #: 7301



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

     JOHN KENT STEPHENSON                                  §
                                                           §
     VS.                                                   §     NO: 2:16-CV-00071-JRG-RSP
                                                           §
                                                           §     JURY TRIAL REQUESTED
     CATERPILLAR, INC. AND                                 §
     SEARS MANUFACTURING CO.                               §


   SEARS MANUFACTURING CO.’S SUR-REPLY TO REPLY TO RESPONSE TO THIRD-
      PARTY DEFENDANT BACKER BHV AB’S MOTION TO STRIKE EXPERT WITNESS


   TO THE HONORABLE JUDGE OF SAID COURT:

           COMES NOW, SEARS MANUFACTURING CO., Defendant in the above-

  entitled and numbered cause and files this Sur-Reply to Reply to Response to Backer

  BHV AB’s Motion to Strike Expert Witness and in response thereto would respectfully

  show as follows:

           1.      Third-Party Defendant Backer BHV AB (“Backer Sweden”) has filed a

  Reply to the Response of Defendant to a Motion to Strike Sears Manufacturing Co.’s

  retained electrical engineering expert Raphael Franco, PhD EE, PE as an expert witness

  in this case involving a simple seat heater element with a single bi-metal thermostat.

  Backer Sweden’s Reply does correctly point out that Defendant inadvertently filed the

  unsigned Affidavit of Dr. Franco and this has been corrected by filing the correct version

  as an additional or substitute exhibit to the Response and also by filing it again as Exhibit

  “A’ to this Sur-Reply.


  _____________________________________________________________________________________________
  Sears Manufacturing Co.’s Sur-Reply to Reply to Response to Backer BHV AB’s Motion to Strike Expert Witness
  1140.003/8106
Case 2:16-cv-00071-JRG-RSP Document 377 Filed 02/12/19 Page 2 of 4 PageID #: 7302



                     Dr. Franco is Qualified to Render Expert Opinions in this Case

          2.       Backer Sweden doubles down on its argument that simply because Dr.

  Franco has not testified regarding a seat heater or investigated a seat heater case

  previously that somehow this should preclude Defendant’s retained expert with

  Doctoral, Masters, and Bachelor’s Degrees in Electrical Engineering, Professional

  Engineering designations in seven separate states, more than 50 years of engineering

  education, training, and experience, and a resume that is almost unparalleled in the field

  of electrical engineering from providing expert testimony in this case involving a simple

  seat heater element with a single bi-metal thermostat. Attached hereto again as Exhibit

  “A” is the Affidavit of Ray Franco, PhD EE, PE that further complements his curriculum

  vitae that was previously disclosed. Among the highlights, Dr. Franco explains how his

  education, training, and experience allow him to opine about the heating element and

  thermostat involved in this suit.

           3.      If you take the exclusion argument of Backer Sweden to its logical

  conclusion that would require this Court to determine that the liability experts

  designated by Plaintiff and Defendant Caterpillar, Inc. are also unqualified to give

  opinions in this case. For instance, Plaintiff’s retained expert Jeffrey Hautanen (who

  parenthetically has no degrees in electrical engineering but only a Bachelor’s Degree in

  Bio-Medical Engineering) has admitted that he is not a design engineer and has never

  designed a heat seater system. (See Exhibit “B”, including Pages 6 and 84 from the

  Deposition of Jeffrey Hautanen). And Dr. Russell, Caterpillar’s expert (who does have his



  _____________________________________________________________________________________________
  Sears Manufacturing Co.’s Sur-Reply to Reply to Response to Backer BHV AB’s Motion to Strike Expert Witness
  1140.003/8106
Case 2:16-cv-00071-JRG-RSP Document 377 Filed 02/12/19 Page 3 of 4 PageID #: 7303



  terminal degree in Electrical Engineering) has admitted that he also has never served as

  an expert witness in a seat heater case. (See Exhibit “C”, including Page 11 from the

  Deposition of B. Don Russell, PhD, PE)


          4.       Backer Sweden continues to argue that Dr. Franco’s opinions 7 and 19

  should be stricken because they supposedly ignore an allegedly undisputed fact, that

  Sears Manufacturing Co. rather than Backer Sweden chose the 50 degree thermostat that

  was ultimately used with the seat heater in this case. This fallacious argument by Backer

  Sweden is the subject of much of their motion for summary judgment and Defendant has

  provided much evidence in response to such motion regarding this fallacy of Backer

  Sweden’s position taken in this motion.

          4.       Attached hereto as evidence is the following:

           a.      Signed Affidavit of Ray Franco, PhD EE, PE.;

           b.      Excerpts from Deposition of Jeffrey Hautanen, BS, Biomedical Engineering;

           c.      Excerpts from Deposition of B. Don Russell, PhD EE, PE.

           WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Court denies

   Backer BHV’s Motion to Strike Expert Witness and for such other and further relief to which

   Defendant may show itself justly entitled.




  _____________________________________________________________________________________________
  Sears Manufacturing Co.’s Sur-Reply to Reply to Response to Backer BHV AB’s Motion to Strike Expert Witness
  1140.003/8106
Case 2:16-cv-00071-JRG-RSP Document 377 Filed 02/12/19 Page 4 of 4 PageID #: 7304



                                                              Respectfully Submitted,

                                                              FLOWERS DAVIS, PLLC
                                                              1021 ESE Loop 323
                                                              Tyler, Texas 75701
                                                              (903) 534-8063 Telephone
                                                              (903) 534-1650 Fax




                                                              Robert S. Davis
                                                              State Bar No. 05544200
                                                              rsd@flowersdavis.com
                                                              Preston W. McGee
                                                              State Bar No. 13620600
                                                              pmcgee@flowersdavis.com
                                                              Chad C. Rook
                                                              State Bar No. 17227750
                                                              ccr@flowersdavis.com

                                                              Attorneys for Defendant Sears
                                                              Manufacturing Co.


                                       CERTIFICATE OF SERVICE

          This is to certify that a true and correct copy of the foregoing document has been
  forwarded to all counsel of record via electronic filing on this the 12th day of February
  2019.




                                                     Preston W. McGee




  _____________________________________________________________________________________________
  Sears Manufacturing Co.’s Sur-Reply to Reply to Response to Backer BHV AB’s Motion to Strike Expert Witness
  1140.003/8106
